ORDER
The Disciplinary Review Board on October 29,1996, having filed with the Court its decision concluding that ADELE M. STALCUP of PENNS GROVE, who was admitted to the bar of this State in 1980 and who was suspended from practice by Order of this Court dated August 13, 1996, and who remains suspended at this time, should be suspended for three months for failing to adequately communicate with a client, in violation of RPC 1.4, for failing to reduce a fee agreement to writing, in violation of RPC 1.5, and for conduct involving dishonesty, fraud, deceit or misrepresentation, in violation of RPC 8.4(c);
And the Disciplinary Review Board further having concluded that respondent should be required to demonstrate her psychiatric fitness to practice law prior to reinstatement to practice and that on reinstatement to practice, respondent should practice under the supervision of a practicing attorney for a period of one year;
And good cause appearing;
It is ORDERED that ADELE M. STALCUP is hereby suspended from the practice of law for a period of three months, effective October 29, 1996, and until the further Order of the Court; and it is further
*336ORDERED that on reinstatement to practice respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20; and it is further; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.